Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  September 26, 2011                                                                                 Robert P. Young, Jr.,
                                                                                                               Chief Justice

  143323 & (46)                                                                                      Michael F. Cavanagh
                                                                                                           Marilyn Kelly
                                                                                                     Stephen J. Markman
                                                                                                     Diane M. Hathaway
                                                                                                         Mary Beth Kelly
  DENISE L. ANDRUS and PAUL K. ANDRUS,                                                                   Brian K. Zahra,
             Plaintiffs-Appellees,                                                                                  Justices

  v                                                               SC: 143323
                                                                  COA: 296417
                                                                  Wayne CC: 09-012394-NO
  CITY OF SOUTHGATE,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for leave to file brief amicus curiae is
  GRANTED. The application for leave to appeal the May 19, 2011 judgment of the Court
  of Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should now be reviewed by this Court.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         September 26, 2011                  _________________________________________
         t0919                                                               Clerk